Citation Nr: 1613809	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver for recovery of an overpayment of VA compensation benefits in the amount of $96,627.27, to include preliminary consideration of the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

In May 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2015 Board decision, the claim was were remanded for further development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  In November 1995, the RO was notified that the Veteran was incarcerated.

2.  In January 1996, the RO received confirmation that the Veteran was incarcerated for conviction of a felony.

3.  In April 1996, the RO reduced the Veteran's nonservice-connected pension payments to $80.00, effective July [redacted], 1991.  The Veteran has been charged with an overpayment of VA nonservice-connected pension benefits in the amount of $96.627.27, representing the excessive amount he received in compensation benefits.

4.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in creating this debt.

5.  The Veteran, not VA, was at fault in the creation of the debt.

6.  Recovery of this overpayment will not subject the Veteran to undue hardship.

7.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran.

8.  Denial of the waiver request would not defeat the purpose of the award of VA benefits.

9.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  A valid debt was properly created resulting from an overpayment of VA compensation benefits in the amount of $96.627.27.  38 U.S.C.A. §§ 5107, 5313 (West 2014); 38 C.F.R. §§ 1.956, 3.665 (2015).

2.  The criteria are not met for waiver of recovery for the overpayment of VA compensation benefits.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the United States Code.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  Pursuant to the April 2015 Board Remand, an audit of the amount of the overpayment was performed.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

II.  Validity of the Debt

A review of the record demonstrates that the Veteran was in receipt of VA compensation benefits dating from rating decisions dated July 1984 and July 1990.

In November 1995, the Veteran's spouse submitted a Declaration of Status of Dependents form in order to add herself and her two children to the Veteran's benefits award.  In November 1995, an unidentified caller notified VA that the Veteran had been incarcerated.  In November 1995, VA informally confirmed the commitment through a telephone call to the Stillwater correctional facility.  On January 30, 1996, VA received formal notice from Stillwater correctional facility of the Veteran's incarceration; his expected date of release was noted to be in February 2008.  In March 1996, the Veteran sent a letter to VA responding to a proposed reduction of his benefits due to his incarceration; he requested apportionment of his benefits to his wife and children.  In April 1996, VA sent a letter to the Veteran at the Stillwater correctional facility, which advised him that the reduction in benefits would commence in July 1996. 

In subsequent letters dated from April 1996 through November 2004, the Veteran was continually notified of adjustments in the amount of his monthly benefits.  However, he was not notified of the exact amount of the debt or of his entitlement to request a waiver of recovery of overpayment.  In a November 2004 letter, the Veteran requested the current balance of the money he owed to VA.  A March 2005 letter from the VA notified the Veteran of the amount of his current debt balance; however, he was not provided with the exact amount of the overall debt.  In March 2008, the Veteran filed a request for wavier of recovery of overpayment, which was denied as untimely in an April 2008 RO decision. The Veteran filed a notice of disagreement (NOD) in February 2009 and perfected an appeal in December 2012.  In an April 2015 decision, the Board found the Veteran's request for waiver of recovery of the overpayment to be timely.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

38 U.S.C.A. § 5313 provides for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(A)(1)(a), 1114(a).

Upon review of the evidence, the Board finds that the debt was validly created.  As an initial matter, the Veteran has argued that the amount of the debt is improper because his compensation benefits should have been apportioned to his dependent mother during his incarceration.  See, e.g., the Veteran's statement dated August 2015.  To this end, the Board recognizes that $77.00 per month of the Veteran's compensation benefit was apportioned to his mother, effective September 1991, and this amount was considered in the calculation of the overpayment.  Critically, to the extent that the Veteran contends his mother was entitled to a greater apportionment benefit during the period of his incarceration, he has no standing to make such an assertion.  He did not request any such increase in apportionment benefits during his incarceration and his mother, who is now deceased, also did not bring any such claim.  See 38 C.F.R. § 3.665 (2015).

The Veteran's next contention concerning the validity of the debt is that he was not required to notify VA of his incarceration.  See, e.g., the Veteran's statement dated August 2015.  The law provides, in pertinent part, that any person who is entitled to compensation benefits and who is incarcerated in a Federal, State, or local penal institution for a period in excess of 60 days for conviction of a felony (committed after October 7, 1980), shall not be paid compensation for the period beginning on the 61st day of incarceration and ending on the day such incarceration ends in an amount that exceeds the monetary equivalent of a 10 percent disability rating if the service-connected disability is rated at 20 percent or more.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In addition, the person's dependents shall also be notified of their right to an apportionment if VA is aware of their existence and can obtain their addresses.  38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665.

The Veteran is, in essence, arguing that he did not know of the requirements of the law, and that he should not therefore be penalized.  See the Veteran's statement dated August 2015.  As noted by the Court,

[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, S. Ct. 1, 3, 92 L. Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'  [Citations omitted.]  'The "presumption" that everyone knows the law is simply a more colorful way of stating the principle that ignorance of the law is irrelevant'.  

Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).

The Veteran has not argued that the RO incorrectly applied the law concerning reduction of VA compensation due to incarceration.  Also, it is noted that, while the actual date on which the felony was committed does not appear in the record, nothing in the record suggests, nor has the Veteran made a claim to that effect, that the felony was committed prior to October 8, 1980.  According to the record, the Veteran was first convicted and incarcerated more than 10 years after the pertinent date.
The Veteran not only was provided with a decision explaining the basis for the RO's action, but he was advised, as soon as the RO knew of his incarceration, of the rights of his dependents to an apportionment, and of the fact that his payments would be resumed upon his release from incarceration.  Thus, the Board finds that the Veteran was properly notified of the reduction in benefits, as well as his due process rights.  38 C.F.R. § 3.665(a).  As the evidence clearly shows that he was incarcerated for more than 60 days, starting on May [redacted], 1991, due to the commission of a felony, the reduction in his VA compensation benefits was proper under 38 U.S.C.A. § 5313  and 38 C.F.R. § 3.665.  The RO properly reduced his compensation benefits to the 10 percent disability rate effective July [redacted], 1991, the 61st day following his incarceration.

The Veteran and his representative have also argued that the amount of the debt was incorrectly established because the Veteran was charged for benefits he received after his marriage on February 19, 1994.  See the statement of the Veteran's representative in lieu of a VA Form 646 dated January 2013.  The Veteran's representative argues that "even though apportionment had not yet been formally established, [the Veteran's] VA benefits were supporting his family."  Id.  To this end, the Board notes that the apportionment to the Veteran's wife and her children was properly awarded effective the first of the month following the date of claim.  38 C.F.R. § 3.665(f) does not apply in this matter because the Veteran's incarceration was not confirmed prior to the date of the apportionment claim.

The Veteran and his representative have also asserted that the recoupment of the debt was illegal because the Veteran was not properly notified of his debt.  See the statement of the Veteran's representative in lieu of a VA Form 646 dated January 2013.  As described in the April 2015 decision, the Board recognizes that the Veteran was not informed of the exact amount of his overpayment until the April 2008 RO decision.  However, in an April 1996 letter, the Veteran was notified that his compensation benefits would be reduced, effective July 1996; and the amount to be withheld each month was clearly indicated.  Moreover, the Veteran was invited to write to VA if he thought the decision was incorrect and he was also informed of his right to appeal in the enclosed VA Form 4107.  Accordingly, the Board finds that the April 1996 notice was sufficient pursuant to 38 C.F.R. §§ 1.911, 1.912a, as the Veteran was notified of the basis for his indebtedness as well as his right to seek review within VA.

As described above, a review of the record clearly demonstrates that the Veteran improperly received VA full compensation benefits during his incarceration, which created an overpayment of $96.627.27.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated for lack of legal merit or entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that the debt was properly created.

III.  Waiver of overpayment

As this debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2015).

In determining this, consideration will be given to the following factors, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  As described above, the Veteran was imprisoned and, while he should have informed VA in a timely manner that it was a felony for which he had been incarcerated and convicted, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302(a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.

The pertinent regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2015).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.

The Board finds that the Veteran was at fault for the creation of the overpayment because of his failure to inform VA of the nature of his incarceration.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2) (2015).  As noted above, the RO was notified of the Veteran's incarceration in November 1995.  In January 1996, VA promptly sent the Veteran a letter proposing to reduce his benefits due to his incarceration.  Although the letter was sent to 
the home of his spouse, the Veteran responded in March 1996, requesting apportionment.  Thus, the RO acted swiftly to stop payment and inform the Veteran of his overpayment; as such, VA was not at fault in the creation of the debt and the fault lies solely with the Veteran.

With respect to the third element, whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  To this end, the Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Id.  Initially, the Board finds it particularly significant that during the time the Veteran was apprised of the debt and began repayment, he was still incarcerated and thus did not have any daily expenses for his living situation.  As noted above, his spouse received a full apportionment of his benefits, effective December 1, 1995.  As described in the July 2015 SSOC, the Veteran currently receives $2,527.13 per month from VA; this is with a repayment to VA of $645.00 per month.  The Board has reviewed the evidence of record, including the Financial Status Report submitted by the Veteran in July 2012.  Although the reported monthly expenses of the Veteran and his spouse exceed their itemized monthly income by $863.00, the Board notes that the Veteran has indicated monthly telephone expenses of $400, clothing expenditures as $500, and car insurance as $437 monthly.  These are not necessities, as described in 38 C.F.R. § 1.965(a)(3) and amount to over $1337.00 per month.  Additionally, as noted in the July 2015 SSOC, the July 2012 Financial Status Report indicates that the Veteran and his spouse were each able to purchase automobiles for $18,000 and $22,000, respectively, and have been able to meet their monthly payments; this suggests discretionary spending.  Accordingly, the Board finds that collection of the debt has not deprived the Veteran of basic necessities and there has been no undue hardship to him.

 The Board further finds that a waiver of overpayment would cause unjust enrichment to the Veteran.  To offer a waiver of this overpayment debt would be an unfair reward, especially in light of the fact that the Veteran was responsible for the creation of the debt.

Next, the Board has considered whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  To reiterate above, the Veteran received benefits in excess of the amount he was entitled to under law because he collected a higher disability payment than authorized during his period of incarceration for a felony conviction.  The Board finds that recovery of the debt confirms, rather than defeats, the purpose of compensation payments because the applicable regulations account for the fact that the Veteran's daily needs were being met during his time of incarceration.

Finally, the Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show this.  Thus, this element does not support the Veteran's request for a waiver of overpayment.

After weighing all of the enumerated factors, and relying heavily on the finding of no undue hardship, that a waiver of overpayment would cause unjust enrichment to the Veteran, and that recovery of the debt confirms, rather than defeats, the purpose of compensation payments, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.

The preponderance of the evidence is against the Veteran's appeal, and waiver of recovery of the overpayment of VA compensation benefits is not warranted.









ORDER

An overpayment of VA compensation benefits in the amount of $96,627.27 was properly created.

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $96,627.27 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


